Walker, J.
In this case the appellant has filed no brief, nor is the record indexed.
On the motion for a new trial, and in arrest of judgment, we find urged the objections which the appellant probably relies upon.
It is claimed the court erred in charging the jury. We find no • error in the charge.
On motion in arrest it was urged that the description of the house, alleged to have been broken and entered, and from which the goods are said to have been stolen, is not sufficient; and that it is not sufficient to allege that the goods were taken from the possession of James A. H. Hossack, unless it be averred that the goods were the property of said Hossack, or that he was entitled to the possession. We think the indictment is good. The jury *346have passed upon the facts. There was evidence though not very conclusive, to support the verdict.
The judgment is reversed and cause remanded.
Reversed and remanded.